Citation Nr: 1728698	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-31 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to March 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay but finds that additional development is necessary.

Initially, the Board observes that the Veteran's service treatment records (STRs) are not associated with the claims file, and the National Personnel Records Center (NPRC) has indicated that they may have been destroyed in an accidental fire in July 1973.  In such a situation, VA has a heightened obligation to assist the Veteran in the development of the case, and to explain findings and conclusions, as well as to carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In statements submitted to VA, the Veteran indicated he received in-service treatment while at Fort Laramy, Cheyenne, Wyoming, when he was hospitalized at the Fort Hospital and at the U.S. Air Force Hospital in Denver, Colorado.  While overseas in Germany, he was treated at the Frankfurt Army General Hospital (97th Army General Hospital) after having developed an irregular heartbeat.  He then return to the United States and was evaluated at the William Beaumont General Hospital in El Paso, Texas where he spent several weeks.  He stated that he was then sent to Fort Bragg, North Carolina where after undergoing a physical examination, they discharged him.  He indicated that he received a medical discharge at Fort Lawton in Seattle, Washington.  He stated that after service he was seen at the Sawtelle VA hospital in Santa Monica, California shortly after discharge.  See Veteran's statements received in September 2015 and January 2016.  The Board finds that additional efforts should be made to obtain these treatment records and the Veteran's separation examination report as they may shed some light on the Veteran's heart condition, to include a possible indication as to onset.

Given the absence of these records, the Veteran has sought to substantiate his claim by providing lay evidence of the history of his disability in the form of statements from himself.  In this case, there is evidence that the Veteran has a heart condition.  Private treatment records reflect that he underwent a coronary artery bypass graft procedure in October 2005 and has a current diagnosis of coronary artery disease.  In statements submitted to VA, the Veteran has contended that his heart condition initially arose in service.  Specifically, the Veteran indicated that an in-service incident occurred in which he experienced an irregular heartbeat with palpitations and sought treatment at various medical facilities.  Accordingly, the Board finds that there is evidence suggesting that the Veteran has a heart condition that may be related to his active service. The low threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claim by providing a medical examination to determine the nature and etiology of his disability.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of any diagnosed heart condition.







Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete and return NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  All efforts to obtain records should be documented in the claims file.

2.  In addition to the above, attempt to obtain in-service treatment records as identified by the Veteran received at Fort Laramy, Cheyenne, Wyoming, when he was hospitalized at the Fort Hospital and at the U.S. Air Force Hospital in Denver, Colorado, in Germany, at the Frankfurt Army General Hospital (97th Army General Hospital); at the William Beaumont General Hospital in El Paso, Texas; and physical examination reports/separation reports from Fort Bragg, North Carolina and/or Fort Lawton in Seattle, Washington.  (See September 2015 and January 2016 correspondence from the Veteran).  All reasonable attempts should be made to obtain any identified records.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After attempting the above, if a negative response is received from the National Personnel Records Center, and all other federal repositories, a formal finding of records unavailability should be made.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any diagnosed heart disability.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and after examination of the Veteran, the examiner should respond to the following:

a)  The examiner should list the Veteran's current heart disabilities; and

b)  For each heart disability diagnosed, the examiner is to provide an opinion, consistent with should medical principles, as to whether it is at least as likely as not (i.e. there is at least 50 percent probability) that any current heart disability had its onset during the Veteran's military service.  The examiner's opinion should reflect consideration of the Veteran's statements indicating there was an in-service incident in which he developed an irregular heartbeat with palpitations.

5.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




